MOUTON, J.
King, defendant, had two accounts with plaintiff company, one for the purchase of groceries and the other for rat traps. This suit is for a balance of $267.88, balance claimed on the rat trap account.
■ The defense is that the traps were bought by King from one Tabony, who, as King’s witness, testified he sold the traps for plaintiff company and not for himself. King swore that he bought from Tabony and is therefore placed in the unfortunate attitude of attacking the veracity of his own witness.
The record shows that King returned some of the traps through Poirson, a driver of the company. It was shown that King had been credited for the traps so returned by Poirson. It was also shown that King made a cash payment on the trap account, thus admitting that he had bought from plaintiff. It is therefore evident that Ta-bony’s statement is fully corroborated and puts him in a better light than King would have him appear, and clearly fixes the liability of King for the balance claimed, as there is nothing to question the -correctness of the credits allowed King.
We find no merit in this appeal.